I concur. I think, however, that the opinion in Comstock v.Superior Court, 57 Cal. 620, evades the main point of the proposition involved in the case, and that it would be difficult to meet the objection on logical grounds. The objection to a judgment entered by the clerk upon findings prepared and signed by the judge of another county, while absent from the county in which it is entered, and by him sent by mail to such clerk without such judge being in bodily presence in that county is not that such judge has deliberated upon the case, has prepared and signed his findings and his order for judgment, while absent from the county, for all this could undoubtedly be done anywhere without affecting the validity of the judgment, if the judgment was afterwards lawfully rendered in the county in which the court has its situs. The objection is that there can be no court unless there is a judge, that there is no court present in the county when such judgment is rendered, that there can be no judgment rendered where there is no court to render it, and that, in effect, the decision in that case holds that a valid judgment, in a case where evidence has been received by a judge, may be given by the clerk, who is not invested with judicial power. But, inasmuch as the question is largely technical and formal, as no mischiefs appear to have resulted from the rule, now established for nearly thirty years, and as the decision has been followed ever since, I deem it unnecessary and unwise to disturb or overrule it.
Hearing in Bank denied. *Page 73